DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Stein on 03/26/2021.
The application has been amended as follows: 
	Abstract
	Abstract, dated 02/28/2017, is replaced with the attached examiner’s amendment sheets in a separate abstract page.
	Specification
	Paragraphs [0043], [0068], [0089], and [0150] are amended according to attached Examiner’s Amendment sheets.
	Claims
	Each of claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 12, 13, 14, 19, 21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 33, 35, 36, 37, 38, 40, 41, and 42 are amended according to the attached Examiner’s Amendment sheets.
	Each of claims 9, 11, 15, 30, 39, and 43 are cancelled.
Response to Amendment
	Claims 9, 11, 15-18, 20, 30, 38, and 42 are cancelled.
	In view of the amendment, filed on 01/04/2021, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action.
Rejections of claims 15, 19, and 24-28 under 35 U.S.C. 112(a)
Rejections of claims 1-15, 19, and 21-28 under 35 U.S.C. 112(b)
Rejections of claims 1-15, 19, and 21-28 under 35 U.S.C. 102(a)(1) as being anticipated by Peitz (US 5,942,170)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Each of claims 1, 22, and 27 includes the limitations of “an air mover in air flow communication with the pellet-conveying duct …, the air mover flowing air through the pellet-converting duct and the pellet-collecting enclosure transporting the extruded sorbent pellets discharged from the extruder die into the pellet-collecting enclosure away from the extruder through the pellet-collecting enclosure and the pellet-conveying duct”, wherein specification introduces “an air blower comprising one of a centrifugal fan and a squirrel cage blower”, as corresponding structure for the claimed place-holder of “air mover”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8, 10, 12-14, 19, 21-29, 31-37, and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a system for post-extrusion processing of extruded granular sorbent” as defined in each of claims 1, 22, and 27. 
The closest reference of Peitz (US 5,942,170), the prior art applied in the previous office action, fails to disclose the granular sorbent cooling and drying subsystem comprising an air mover in air-flow communication with a pneumatic conveyor comprised of an elongate pellet-conveying duct in air flow communication with the pellet-collecting enclosure wherein the extruded sorbent pellets extruded from the extruder die are transported by flowing air from the pellet-collecting enclosure through the pellet-conveying duct away from the extruder, and the post-extrusion pellet processing machine comprised of a pair of generally parallel horizontal rotating rollers, one of the rotating rollers comprising a horizontally corrugated roller and the other one of the rotating rollers comprising a circumferentially corrugated roller, the rotating rollers spaced apart by a gap there-between that is selectively variable for (a) reducing a size of the extruded sorbent pellets having a size greater than a size of the gap between the rotating rollers during passage between the rotating rollers, and (b) allowing passage of the extruded sorbent pellets having the size smaller than the size of the gap between the rotating rollers without reducing the size thereof. Therefore, claims 1-8, 10, 12-14, 19, 21-29, 31-37, and 39-41 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        03/26/2021